Case 6:16-cv-01206-JCB-KNM Document 166 Filed 05/21/20 Page 1 of 2 PageID #: 713




                                   No. 6:16-cv-01206

                             Gregory Dewayne Tennyson,
                                      Plaintiff,
                                         v.
                                 Bryce Hatton et al.,
                                     Defendants.

                             Before BARKER , District Judge

                                        ORDER

                 On this day, the court considered the findings of fact and
             recommendation of United States Magistrate Judge K. Nicole
             Mitchell regarding the second motion to dismiss filed by de-
             fendant Bryce Hatton in plaintiff’s lawsuit complaining of an
             alleged use of force during an arrest.
                 Having conducted a proceeding in the form and manner
             prescribed by 28 U.S.C. §636(b)(1) and (3), the magistrate
             judge recommended that the second motion to dismiss be
             granted as to the state law claims against Hatton, but denied
             as to the Fourth Amendment claims of excessive force. Doc.
             160. Plaintiff filed objections to the report asserting that the
             state law claims should not be dismissed because Hatton was
             sued in both his individual and official capacities and that
             Hatton should be held liable for the actions to which he has
             admitted. Doc. 162. Plaintiff’s objections do not specifically
             identify any of the magistrate judge’s findings or conclusions
             as being erroneous, and do not state a basis to reject the rec-
             ommendation. Id.
                 Upon de novo review of the report and plaintiff’s objec-
             tions, the court finds the objections to be without merit and
             therefore overrules the objections. The findings of fact and
             recommendation of the magistrate judge (Doc. 160) are
Case 6:16-cv-01206-JCB-KNM Document 166 Filed 05/21/20 Page 2 of 2 PageID #: 714




             hereby adopted as the opinion of the court. It is therefore or-
             dered that defendant Bryce Hatton’s second motion to dis-
             miss (Doc. 155) is granted with respect to plaintiff’s state law
             claims, and those claims are dismissed with prejudice. The
             second motion to dismiss is denied with respect to the plain-
             tiff’s Fourth Amendment excessive force claims.
                 It is further ordered that the remaining defendants, Bryce
             Hatton and Clayton Taylor, shall file a motion or motions for
             summary judgment, or a certification that disputed fact issues
             exist which preclude summary judgment, within 30 days of
             the date of entry of this order.
                                     So ordered by the court on May 21, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge




                                           -2-
